UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2008 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Energy King,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On August 8, 2008 there were 111,762,018 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x INDEX TO FINANCIAL STATEMENTS Financial Page Number CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2008 (UNAUDITED) AND DECEMBER 31, 2007 (AUDITED) F-2 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2008 AND 2007 (UNAUDITED) F-3 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIXMONTHS ENDED JUNE 30, 2008 (UNAUDITED) F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2008 (UNAUDITED) F-6 - F-19 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2008 (Unaudited) December31, 2007 (Restated) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 272,706 $ 1,510,874 Accounts receivable, less allowance for doubtful accounts of $10,760 and $12,000, respectively 569,515 168,231 Other receivables 325,590 215,976 Inventories 915,514 623,607 Prepaid expenses 212,432 277,386 Total current assets 2,295,757 2,796,074 Property and equipment, net 700,537 645,628 Goodwill 6,805,885 2,835,263 Intangible assets, net 78,178 76,411 Other assets, primarily deposits 241,288 108,738 Total assets $ 10,121,645 $ 6,462,114 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,986,722 $ 1,115,513 Accrued expenses 1,625,043 1,075,300 Current portion of notes payable and long-term debt 1,639,099 922,096 Customer deposits and deferred revenue 637,958 374,926 Total current liabilities 5,888,822 3,487,835 Notes payable and long-term debt, net of current portion 5,627,687 2,510,798 Total liabilities 11,516,509 5,998,633 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 5,000,000 shares: $.01 par value, 975,086 and 975,086 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and 23,000 shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 500,000,000 shares, $.001 par value; 108,991,543 and 105,412,850 shares issued and outstanding, respectively 108,992 105,413 Additional paid-in capital 2,679,404 2,413,239 Accumulated deficit (4,423,011 ) (2,294,922 ) Total stockholders’ equity (1,394,864 ) 463,481 Total liabilities and stockholders’ equity $ 10,121,645 $ 6,462,114 The accompanying notes are an integral part of these consolidated financial statements. F-2 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenues, net $ 5,166,023 $ 3,964,578 $ 7,993,974 $ 7,051,576 Cost of services 3,166,413 2,213,615 5,138,922 3,920,690 Gross profit 1,999,610 1,750,963 2,855,052 3,130,886 Selling, general and administrative expenses 2,423,603 1,740,785 4,218,980 2,988,005 Operating income (loss) (439,993 ) 10,178 (1,363,928 ) 142,881 Other income (expense) Interest income 61 642 4,742 990 Other income 20,010 22,870 21,371 22,886 Interest expense (422,520 ) (83,309 ) (787,874 ) (155,671 ) Total other income (expense) (402,449 ) (59,797 ) (761,761 ) (131,795 ) Income (Loss) before income taxes (826,442 ) (49,619 ) (2,125,689 ) 11,086 Income tax expense (385 ) — 2,400 3,039 Net Income (Loss) $ (826,057 ) $ (49,619 ) $ (2,128,089 ) $ 8,047 Income (Loss) per share: Basic and diluted $ (.01 ) $ (.00 ) $ (.02 ) $ .00 Shares used in computing income (loss) per share: Basic 108,732,490 102,266,068 107,424,319 100,407,343 Diluted 108,732,490 102,266,068 107,424,319 100,407,343 The accompanying notes are an integral part of these consolidated financial statements. F-3 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Six Months Ended June 30, 2008 and The Year Ended December 31, (Unaudited) Additional PreferredStock CommonStock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2006 998,086 $ 239,751 98,548,618 $ 98,549 $ 856,207 $ (1,216,732 ) $ (22,225 ) Common stock issued in debt reduction — — 5,440,000 5,440 1,149,495 — 1,154,935 Common stock issued pursuant to acquisition of Barnett assets — — 600,000 600 149,400 — 150,000 Common stock issued for services — — 580,091 580 64,431 — 65,011 Value of warrants relating to first closing of convertible debentures — 156,450 — 156,450 Common stock issued pursuant to Trafalgar financing — — 244,141 244 37,256 — 37,500 Net loss (restated) — (1,078,190 ) (1,098,190 ) Balance at December 31, 2007 (restated) 998,086 239,751 105,412,850 105,413 2,413,239 (2,294,922 ) 463,481 Common stock issued for services and in satisfaction of accounts payable and accrued expenses — — 3,578,693 3,579 266,165 — 269,744 Net loss — (2,128,089 ) (2,128,089 ) Balance at June 30, 2008 998,086 $ 239,751 108,991,543 $ 108,992 $ 2,679,404 $ (4,423,011 ) $ (1,394,864 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (2,128,089 ) $ 8,047 Adjustments to reconcile net income (loss) to net cash provided by operatingactivities— Stock compensation expense 181,200 23,000 Depreciation and amortization expense 112,106 61,934 Interest expense accreted on debt discounts 289,734 — Changes in operating assets and liabilities, net of effects of acquisitions: Receivables, net (281,323 ) (235,074 ) Inventories (70,121 ) (77,528 ) Prepaid expenses 89,721 63,802 Accounts payable 474,889 108,059 Accrued expenses 587,384 24,608 Customer deposits and deferred revenue 147,850 300,798 Net cash provided by (used in) operating activities (596,649 ) 277,646 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (74,439 ) (458,769 ) Cash acquired (used) in connection with acquisition (328,947 ) (74,605 ) Other assets (22,585 ) (32,451 ) Net cash (used in) provided by investing activities (425,971 ) (565,825 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in notes payable and long-term debt (215,548 ) 500,853 Net cash provided by (used in) financing activities (215,548 ) 500,853 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,238,168 ) 212,674 CASH AND CASH EQUIVALENTS, beginning of period 1,510,874 273,976 CASH AND CASH EQUIVALENTS, end of period $ 272,706 $ 486,650 Supplemental disclosures of cash flow information: Interest paid $ 264,689 $ 12,024 Income taxes paid — 800 Non-cash investing and financing activities: Acquisition of Gallagher’s Heating and Air Conditioning, Inc. partially for notes payable 3,586,667 — Acquisition of Energy King, Inc. Barnett assets partially for common stock — 150,000 Stock issued for debt reduction $ 88,544 $ 1,131,025 The accompanying notes are an integral part of these consolidated financial statements. F-5 ENERGY KING, INC. AND SUBSIDIARIES NOTES
